Francisco Pablas and L. Estrella were jointly informed against for the crime of unlawfully transporting intoxicating liquor. Pablas was tried before a jury, which returned a verdict of guilty, and after a motion for new trial had been overruled he was duly sentenced to serve a term in the county jail of Maricopa county. From this judgment he has appealed. The record was filed, but no brief on behalf of the appellant appears, nor has he taken any further steps to present his appeal properly. The information properly charges the offense of transporting intoxicating liquor, the minutes of the trial court show that the proceedings were regular, the instructions fairly cover the law applicable to the case, and there is sufficient evidence to sustain the verdict. Judgment affirmed. *Page 151